This case is an appeal attempted to be taken from an order of award made by the District Court of Sweetwater County in a proceeding had under the Workmen's Compensation Act of the state. An examination of the record discloses that the order we are asked to review was made and dated November 30, 1929. The record on appeal was not filed in this court until February 13, 1930. There does not appear to be in the record any order extending the time for filing the record on appeal here.
The authority given us to review orders and decisions of this kind is found in Section 4328, W.C.S. 1920, as *Page 60 
amended by Section 2, Chapter 124, Laws of 1925, which in mandatory terms provides, "that the petition in error, bill of exceptions and record on appeal must be filed in the Supreme Court within thirty (30) days from the date of decision or order on motion for a new trial by a court or judge, unless the time be extended by order of court or judge."
It has been several times decided by this court that:
"Unless an appeal in such cases be perfected by filing the record in this court within the time as limited by the statute, or as extended by order of the court or judge, this court has no jurisdiction of the case on appeal." Owl Creek Coal Co. v. Krivokapich, (Wyo.) 281 P. 195, 196; Reintsma v. Standard Oil Co., 37 Wyo. 471, 263 P. 619.
Inasmuch as the law governing the prosecution of this appeal has not been obeyed, we are without jurisdiction to consider the case, and it must be dismissed.
Dismissed.
BLUME, C.J., and KIMBALL, J., concur.